DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-20 are pending.
	Claims 11-20 are withdrawn from consideration.
	Claim 1 is amended.
	Claims 1-10 is being examined as follow:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 9 are rejected under 35 U.S.C. 102(a1) as being anticipated by DAVID (US0175178A).
	Regarding claim 1, DAVID discloses a wooden bottle (refer to DAVID’s figure below) for storing and aging a hard liquor beverage (refer as “malt-liquor” in DAVID), comprising: a bottle body (ordinary barrel A, DAVID’s figure) comprising a plurality of curved wooden staves (staves a, DAVID’s figure) arranged to form a barrel shape for the bottle body (ordinary barrel A, DAVID’s figure), a neck (metal top D, DAVID’s figure) at one end of the bottle body (ordinary barrel A, DAVID’s figure) and adapted to pour the beverage (refer as “malt-liquor” in DAVID), and a bottom cap (bottom B, DAVID’s figure) at the opposite end of the bottle body (ordinary barrel A, DAVID’s figure), wherein a spacing between adjacent curved wooden staves (staves a, DAVID’s figure) is configured to permit an exchange of gas between the content of the wooden bottle (refer to DAVID’s figure below) and the environment outside the wooden bottle (refer to DAVID’s figure below) to enhance aging of the beverage (refer as “malt-liquor” in DAVID).
It is noted that the limitation “a spacing/seam … exchange of gas between the content of the wooden bottle and the environment outside the wooden bottle …” is occurring naturally1 with any wooden barrels. It is an inherent ability of any wooden barrel’s staves’ joints (refer to footnote evident).


    PNG
    media_image1.png
    581
    427
    media_image1.png
    Greyscale


Regarding claim 3, DAVID discloses the curved (refer to the shape of “staves a” in DAVID’s figure, and the term of “ordinary barrel” in DAVID) wooden staves (staves a, DAVID’s figure) are curved outwardly along the longitudinal axis of the wooden bottle (refer to DAVID’s figure) to form a bilge (refer to the shape of “staves a” in DAVID’s figure, and the term of “ordinary barrel” in DAVID) on the bottle body (ordinary barrel A, DAVID’s figure).

Regarding claim 4, DAVID discloses the curved (refer to the shape of “staves a” in DAVID’s figure, and the term of “ordinary barrel” in DAVID) wooden staves (staves a, DAVID’s figure) are curved along a circumference (refer to the shape of the ordinary barrel in DIVID) of the wooden bottle (ordinary barrel A, DAVID’s figure).

Regarding claim 5,  DAVID discloses the curved (refer to the shape of “staves a” in DAVID’s figure, and the term of “ordinary barrel” in DAVID) wooden staves (staves a, DAVID’s figure)  comprises plurality of pieces of wood to form a curved (refer to the shape of “staves a” in DAVID’s figure, and the term of “ordinary barrel” in DAVID) wooden staves (staves a, DAVID’s figure).

Regarding claim 9, DAVID discloses the curved (refer to the shape of “staves a” in DAVID’s figure, and the term of “ordinary barrel” in DAVID) wooden staves (staves a, DAVID’s figure) are configured to allow passage of a gas through the wood of the curved (refer to the shape of “staves a” in DAVID’s figure, and the term of “ordinary barrel” in DAVID) wooden staves (staves a, DAVID’s figure).
It is noted that the limitation “…allow passage of a gas through the wood of the curved wooden staves …” is occurring naturally2 with any wooden barrels. It is an inherently ability of any wooden barrel’s staves that exchange gases (refer to footnote evident).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DAVID (US0175178A newly).
	Regarding claim 2, DAVID does not explicitly disclose the wooden bottle has a capacity between about 700 mL and about 2L.
	However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DAVID’s bottle with the capacity between about 700ml and about 2L, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). In order to provide different volume of bottle.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over DAVID (US0175178A newly), in view of Ganti (US2009/0183638A1 previously cited).
Regarding claim 6, DAVID does not explicitly disclose the wood of the curved wooden staves is treated with heat to facilitate aging of the content of the wooden bottle.
	Ganti discloses the wood of the curved wooden staves is treated with heat to facilitate aging of the content of the wooden bottle (refer to Paragraph 0005 cited: “…This invention relates to a wooden bottle designed and sized for retail sale. Its interior is heat treated with flame, to prepare it to age liquids such as whiskey and wine…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DAVID’s bottle with the wood of the curved wooden staves is treated with heat to facilitate aging of the content of the wooden bottle, as taught by Ganti, in order to prepare the bottle to age liquids (refer to Paragraph 0005 cited: “…This invention relates to a wooden bottle designed and sized for retail sale. Its interior is heat treated with flame, to prepare it to age liquids such as whiskey and wine…”).

Regarding claim 7, DAVID does not explicitly disclose the wood of the curved wooden staves is treated with open flame to facilitate aging of the content of the wooden bottle.
	Ganti discloses the wood of the curved wooden staves is treated with open flame to facilitate aging of the content of the wooden bottle (refer to Paragraph 0005 cited: “…This invention relates to a wooden bottle designed and sized for retail sale. Its interior is heat treated with flame, to prepare it to age liquids such as whiskey and wine…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DAVID’s bottle with the wood of the curved wooden staves is treated with open flame to facilitate aging of the content of the wooden bottle, as taught by Ganti, in order to prepare the bottle to age liquids (refer to Paragraph 0005 cited: “…This invention relates to a wooden bottle designed and sized for retail sale. Its interior is heat treated with flame, to prepare it to age liquids such as whiskey and wine…”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DAVID (US0175178A newly), in view of NPL- Barrel Builder Inc3 (previously cited).
	Regarding claim 8, Eutis does not explicitly disclose a hot fluid, hot gas, or a combination thereof is transferred into the bottle body to cause the curved wooden staves to expand to seal the seams between adjoining curved wooden staves from leaks of the content of the wooden bottle.
	Barrel Builder Inc discloses a hot fluid, hot gas, or a combination thereof is transferred into the bottle body to cause the curved wooden staves to expand to seal the seams between adjoining curved wooden staves from leaks of the content of the wooden bottle (refer to page 4 “Other testing methods” cited: “…, several gallons of hot water are added to the barrel, the barrel is rotated to coat the inside, and the bung is placed gently back in the bung hole, only tight enough to form a seal. Hot water tends to penetrate the wood faster than cold water. As the hot water cools, it will cause a vacuum to form in the barrel. After an hour, the bung is checked. lf it comes out easily, the barrel has leaks. lf it is sealed in tight, the barrel is sound…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Eutis’ bottle a hot fluid, hot gas, or a combination thereof is transferred into the bottle body to cause the curved wooden staves to expand to seal the seams between adjoining curved wooden staves from leaks of the content of the wooden bottle, as taught by Barrel Builder Inc, in order to test and seal many barrels and utilize minimum hot fluid (refer to page 4 “Other testing methods” cited: “…the advantage here is that a minimal amount of water is needed and many barrels can be checked fairly quickly…”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DAVID (US0175178A newly), in view of Eutis (US2008/0000356A1 previously cited).
Regarding claim 10, DAVID does not explicitly disclose the curved wooden staves are carved from oak.
Eutis discloses the curved wooden staves  (refer to annotated “barrel staves”, fig.10-12) are carved from oak (refer to paragraph 0027 cited: “…The container walls are made of semi-permeable material such as oak, wood or other suitable (food grade) semi-permeable material which allows for the infusion of oxygen from the atmosphere through the walls of the container to interact with the Wine in the Reaction Region…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  DAVID’s bottle with using oak wood, as taught by Eutis, in order to provide a semi-permeable material (refer to paragraph 0027 cited: “…The container walls are made of semi-permeable material such as oak, wood or other suitable (food grade) semi-permeable material which allows for the infusion of oxygen from the atmosphere through the walls of the container to interact with the Wine in the Reaction Region…”).

Response to Amendment
With respect to the Drawing Objection: the applicant’s argument filed on March 21th 2022 has clarified the “spacing” and therefore overcame the Drawing objection in the previous office action. 
Response to Argument
Applicant's arguments filed March 21th 2022 have been fully considered but moot in view of the new ground(s) of rejection.
	However, Examiner would like to address one the argument raised by applicant on NPL-“Critical Review in Food Science and Nutrition” that written by Alamo-Sanza & Ignacio Nevares.
	Applicant’s argue: “…Sanza also does not state what is "standard" or "conventional" and instead describes various constructions. For example, Sanza describes constructions that seal the edges between staves, which is not consistent with the Office Action's inherency position.…”.
	Examiner’s respond: It is expressed that “standard” or “conventional” is well known to a person skilled in the art as a construction of barrel that does not involve special technical feature, which mean only involve using coopering, wooden staves and basic carpentry to form the barrel. A “standard” or “conventional” barrel would not have involved any sealant between staves.  Furthermore, NPL-“Critical Review in Food Science and Nutrition” has clearly disclosed that the inherent ability of fluid permeability and gas permeability of wood and wooden staves joint (especially on page 7 and also fig.2 in page 7 too). Therefore a wooden staves joint would inherently have the ability of fluid permeability and gas permeability. 
	It is suggested that applicant to amend in the structural feature at the wooden staves joint that distinct from a “standard” or “conventional” barrel’s wooden staves joint into the rejected claim according to the specification filed, such that would clarify the improvement of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McKale (US2016/0326474A1) may read on claim 1.
Tombu (US2009/0020505A1) may read on claim 1.
David (US3613757) discloses most of the limitation in claim 1.
TRUDEAU (US1999743) discloses most of the limitation in claim 1.
CAYLOR (US676353) may read on claim 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        April 30, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As evident of natural occurrence of gas exchanges, NPL – “Critical Reviews in Food Science and Nutrition” written by Maria Del Alamo-Sanza & Ignacio Nevares; published by Taylor & Francis 2017 Maria del Alamo-Sanza and Ignacio Nevares; on September 6th 2017. For natural occurrence refer to Page 4/17 for gas exchange, Page 6/17-7/17 for exchanging gas at joints, Page 9/17-10/17 for alcohol transfer from the content to the outside environment.
        2  As evident, NPL – “Critical Reviews in Food Science and Nutrition” written by Maria Del Alamo-Sanza & Ignacio Nevares; published by Taylor & Francis 2017 Maria del Alamo-Sanza and Ignacio Nevares; on September 6th 2017. For natural occurrence refer to Page 4/17 for gas exchange, Page 6/17-7/17 for exchanging gas at joints, Page 9/17-10/17 for alcohol transfer from the content to the outside environment.
        3 NPL-“Barrel maintenance and repair manual” written by Barrel Builder Inc, published on https://barrelbuilders.com/wp-content/uploads/2015/02/Barrel-Maintenance-Repair-Manual.pdf, June 1995.